Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00661-CR

                                   Jesus CARDOSO,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                From the County Court at Law No. 12, Bexar County, Texas
                                 Trial Court No. 408262
                         Honorable Scott Roberts, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 2, 2014.


                                            _____________________________
                                            Sandee Bryan Marion, Justice